Citation Nr: 1442582	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-45 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to a compensable rating for urticaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims folder.  

In November 2012, the Board remanded the matters of service connection for a low back disability; a right knee and left knee disability and entitlement to a compensable rating for urticaria for additional development.  In a June 2013 rating decision, the RO granted service connection a left knee disability.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for a skin disorder (other than urticaria) and the propriety of the reduction of urticaria disability from 10 percent disabling to noncompensable, effective August 5, 1999 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2010 letter from Veteran; Board Hearing Transcript p. 16.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The Board notes that it previously referred the issue of service connection for a skin disorder (other than urticaria in its November 2012 decision.  

The issues of entitlement to service connection for a back disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal, the Veteran's urticaria is manifested by recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines.  The Veteran does not require continuous systemic immunosuppressive therapy to control her urticaria. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for urticaria have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7825 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, a VCAA letter was sent to the Veteran in June 2006.  The letter identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims.

In regard to the duty to assist, the Veteran was afforded VA examinations in January 2007, September 2010 and May 2013.  The examiners reviewed the case file, examined the Veteran and considered the Veteran's statements.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual and physical claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Urticaria

Urticaria, or hives, is rated under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 7825.  It provides for the following evaluations based these criteria:

60 percent rating for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy 

30 percent rating for recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control

10 percent rating for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.

A June 2005 VA dermatology note indicates that the Veteran suffers from chronic urticaria which is treated by Zyrtec (antihistamine).  The Veteran reported that sometimes is fine for 6 months and sometimes episodes of urticaria occur 2 to 3 times per week and last up to 3 hours.  

The Veteran was afforded a VA examination in June 2005 where the Veteran reported that she uses WestCort cream (hydrocortisone) on her face daily and Benadryl (antihistamine) twice per week.  The Veteran reported debilitating episodes of urticaria twice per week over the last 12 months which responded to Benadryl.  There was no evidence of the urticaria at the time of the examination.  

A January 2006 VA dermatology notes indicates that the Veteran suffers from chronic urticaria exacerbated by stress, which is controlled by Zyrtec and Benadryl.  

The Veteran was afforded a VA examination in January 2007 where the Veteran reported stress induced urticaria.  On examination, the examiner noted that there was no evidence of urticaria and that the onset and course were intermittent.  

At an April 2007 VA treatment visit, the Veteran reported that her urticaria had worsened since returning to work.  She reported that it keeps her awake at night unless she takes diphenhydramine (brand name: Benadryl), which makes her drowsy.  

In a June 2007 Notice of Disagreement (NOD), the Veteran stated that she takes Zyrtec daily and she has had three emergency room visits in the past year due to hives (urticaria).  

A June 2008 dermatology note indicates that the Veteran has a history of urticaria, well controlled with Zyrtec.  

At a September 2010 VA examination, the examiner noted that the Veteran used Zyrtec and Benadryl to control urticaria.  He noted two episodes of urticaria in the last year which were debilitating when they occurred, but were treated and controlled by Zyrtec.  At the time of the examination, there was no evidence of urticaria.  

At the April 2011 Board Hearing, the Veteran testified that she takes Zyrtec and Benadryl to control and treat her urticaria.  She reported symptoms of severe itching and redness which last from a half an hour to 40 minutes.  She testified that the medicine she takes to treat it makes her groggy.  She reported that her symptoms are stress and anxiety related.  

The Veteran was afforded another VA examination in May 2013 where the examiner reported no evidence of urticaria at the time of the examination  She noted that, "it would appear that the episodes, treatment and length of episodes [have] been getting shorter (previous duration of urticaria 4 hours, now 2 hours)."  The Veteran reported that the episodes are brought on by stress and that improvement is reached as stress level decreases.  

The Board has considered the aforementioned evidence and finds that it collectively demonstrates that during the entirety of the pendency of the claim, the Veteran's service-connected urticaria is manifested by symptoms that more closely approximate the criteria for a 10 percent rating under Diagnostic Code 7825, which contemplates recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  38 C.F.R. § 4.7.  Therefore, resolving all doubt in the Veteran's favor, her claim for a higher rating for urticaria is granted and a 10 percent rating is to be awarded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, assignment of the next higher schedular evaluation of 30 percent is not warranted at the present time as the evidence does not demonstrate that the Veteran's urticaria was manifested at any point during the pendency of the claim by recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control, as contemplated in the criteria for a 30 percent rating under Diagnostic Code 7825.

The Board has considered all possible Diagnostic Codes in this case and has found that a 10 percent disability rating, but no more, is warranted throughout the appellate period for service-connected urticaria. 

Discussion of extraschedular evaluation is not required, as the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  The Veteran's urticaria has been manifested by symptoms such as hives, redness, itching, which is successfully treated with antihistamines.  These manifestations are contemplated in the rating criteria.  The assigned schedule rating is, therefore, adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected urticaria prevents her from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  


ORDER

Entitlement to a 10 percent rating, but no higher, for urticaria is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

First, the Veteran contends that she originally injured her back during basic training while engaging in grass drills.  Specifically, she contends that she slipped and her back caved in.  She also contends that subsequent domestic abuse from husband caused further injury to her back.  See Board Hearing Transcript, pp. 2-3.  She contends that she received continuous treatment at the Hines VA since her discharge.  

The Veteran was afforded a VA examination in July 2013 where the examiner opined that the Veteran's back disability was likely than not incurred in or caused by service or proximately due to or the result of the Veteran's service-connected left knee disability.  The examiner reasoned that there was no evidence in the service treatment records that would establish a relationship between the lumbar degenerative joint disease (DJD) and service activities or treatment.  He further reasoned that the Veteran's mild lumbar DJD is a common finding for people in the Veteran's age group and that the Veteran's left knee disability does not cause an abnormal gait which would affect her back.  

The Board notes that the rationale for an examiner's opinion must not be based solely on the absence of treatment records during and after service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); (an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  It appears the VA examiner in this case failed to consider the lay evidence of in-service incurrence and continuity of symptoms provided by the Veteran.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Further, an April 2007 VA treatment note indicates that the Veteran's low back symptoms may be related to altered gait from her knee disabilities.  The examiner also did not reconcile this note with his current finding of no abnormal gait.  Therefore, the Board finds that the July 2013 examination is inadequate for adjudication purposes and remands for a new examination to address all evidence, including lay evidence of record.  

Second, at a January 2013 VA examination, the examiner opined that the Veteran's left knee disability was related to service and opined that the right knee disability was not.  In June 2013, the RO requested an opinion regarding secondary service connection.  Specifically, the RO requested a medical opinion as to whether the Veteran's left knee disability aggravated the Veteran's right knee disability.  At a July 2013 VA examination, the examiner opined that the Veteran's right knee disability, "clearly and unmistakably existed prior to service [and] was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury.  The examiner reasoned that the Veteran's right knee finding was consistent with "S/P meniscus repair secondary to injury while [the Veteran] was out of the military."  No opinion was provided for aggravation of a non-service-connected condition by a service-connected condition.  See Allen v. Brown, 7 Vet. App. 439(1995) (service connection available where a Veteran's non-service connected disability is aggravated by his service connected disability).  Therefore, the Board finds that the July 2013 examination is inadequate for adjudication purposes and remands for a new examination to address all theories of entitlement.  
Third, in June 2011, the Veteran provided a letter from Dr. I.R. at Advance Physician Medical Center who indicated that he had treated the Veteran since January 2010.  However, there are no treatment records from Dr. I.R. associated with the claims folder.  Further, in June 2011, the Veteran submitted a letter from E.L. at AthletiCo Rehabilitation which indicated that the Veteran was treated for her back and knees since 2006.  There are no treatment records from AthletiCo Rehabilitation associated with the claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file while the case is in remand status.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she provide or authorize the release of records from Dr. I.G. and AthletiCo Rehabilitation and any other private facility where the Veteran has been assessed or treated for her back and knee disabilities.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA treatment records dated from July 2014 to present.

3.  Then, obtain an addendum opinion from the July 2013 VA examiner (or an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

Back

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability began in or is related to service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the Veteran's assertion that she injured her back during basic training and it was subsequently reinjured as a result of domestic abuse.  See Board Hearing Transcript, pp 2-3.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

b.  Whether it is at least as likely as not that the Veteran's back disability was caused by her service-connected left knee disability.  Please provide a complete explanation for the opinion.
c.  Whether it is at least as likely as not that the Veteran's back disability is aggravated (i.e., worsened) beyond the natural progress by her service-connected left knee disability.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's back disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left knee disability.

The examiner's attention is directed to an April 2007 VA treatment note which indicates that the Veteran's low back symptoms may be related to altered gait from her knee disabilities.  The examiner is asked to reconcile any contradictory evidence of record.

Right Knee

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability began in or is related to service.  Please provide a complete explanation for the opinion.

b.  Whether it is at least as likely as not that the Veteran's right knee disability was caused by her service-connected left knee disability.  Please provide a complete explanation for the opinion.

c.  Whether it is at least as likely as not that the Veteran's right knee disability is aggravated (i.e., worsened) beyond the natural progress by her service-connected left knee disability.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left knee disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


